NUMBER 13-08-00384-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                       IN RE MARIO GILBERTO CANALES


                        On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Benavides
                     Memorandum Opinion Per Curiam

       Relator, Mario Gilberto Canales, filed a petition for writ of mandamus in the above

cause on June 13, 2008, arguing that the trial court abused its discretion in denying

relator’s special appearance and plea in abatement in a divorce and child custody case.

This Court requested and received a response from the real party in interest, Lizbeth

Riquelme, and further received a reply brief filed by relator.

       The Court, having examined and fully considered the petition for writ of mandamus,

response thereto, and the reply brief, is of the opinion that relator has not shown himself

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX . R. APP. P. 52.8(a).



                                             PER CURIAM



Memorandum Opinion delivered and filed
this 15th day of August, 2008.




                                         2